DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with an RCE on 07/27/2022. Claims 1-20 are pending in the Application, of which Claims 1 and 11 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. 

Continuity/Priority Information 
The present Application 16915407, filed 06/29/2020 claims foreign priority to REPUBLIC OF KOREA 10-2020-0006490, filed 01/17/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments 
Applicant’s arguments, see Amendment/ Remarks filed with an RCE on 07/27/2022, with respect to the rejection of Claims under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (U.S. Pub. No. 20190042356), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Song et al. (Pub. No. US 20090177931) Pub. Date: 2009-07-09.
During a telephone interview conducted on July 13, 2022 with Applicant’s representative Kirk Rowe, the examiner proposed an amendment that would overcome the Chen reference by incorporating the limitations of claims 2 and 3 into independent claims, as to further define the Claims, by performing a hard and soft decision decoding, based on a comparison of cell difference probabilities (CDPs) with a reference. However, the Claims, as currently amended, recite “performing different types of decision decoding to recover the data stored in the plurality of non-volatile memory cells based on a comparison result of the cell difference probabilities (CDPs)” which are not the limitations discussed and agreed upon during the interview. The Claims, as currently amended, are too broad in scope, thus subject to different interpretations.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111). In this case, different types of decision decoding implies any number of decoding methods.
Nevertheless,  under a new ground(s) of rejection, Song et al. (Pub. No. US 20090177931) discloses the specific limitations of Applicant’s Claims  2 and 3, as set forth in the present office action.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Song et al. (Pub. No. US 20090177931) Pub. Date: 2009-07-09.
Regarding independent Claims 1 and 11, Song discloses Memory Device And Error Control Codes Decoding Method, comprising:
a memory device configured to supply a read voltage to a plurality of non-volatile memory cells to perform a read operation;  [0075] Referring to FIG. 3, the memory device 300 may include a memory cell array 310, a control unit 320, an internal decoder 330, and an external decoder 340. [0085] The control unit 320 may generate a read control signal for controlling a read voltage level of the memory cell array 310 based on the error information, and transmit the read control signal to the memory cell array 310.
a controller configured to calculate cell difference probabilities (CDPs)     when a read operation to the plurality of non-volatile memory cells fails;  [0082] The control unit 320 may generate an error rate corresponding to “cell difference probabilities (CDPs)”  from the error information of the internal output data generated by performing the hard decision decoding.  
determine change direction and level of the read voltage based on the cell difference probabilities (CDPs), and adjust a level of the read voltage; [0012] Example embodiments also may provide ECC decoders of memory devices and/or ECC decoding methods that may control errors of data read from the memory devices by adjusting read voltages of the memory devices based on error rates of the read data.
[0085] The control unit 320 may generate a read control signal for controlling a read voltage level of the memory cell array 310 based on the error information, and transmit the read control signal to the memory cell array 310.
perform different types of decision decoding.......based on a comparison result of the cell difference probabilities (CDPs) and a first reference. Referring to FIG. 1, [0036] The decoder 120 may perform hard decision decoding of first data read by a first read scheme from the memory cell array 110, and generate output data and error information of the output data. [0037] The control unit 130 may determine an error rate of the output data based on the error information received from the decoder 120, and determine whether to transmit an additional read command for soft decision decoding to the memory cell array 110 based on the error rate. 
[0038] The control unit 130 may transmit the additional read command to the memory cell array 110 when the error rate is higher than a target error rate. Since the data read from the memory cell array 110 may not be accurately restored by only the hard decision decoding when the error rate is higher than the target error rate, the memory cell array 110 may additionally read the data corresponding to the additional read command.
  
Regarding Claims 2, 3, 4, 12, 13, 14,  Song discloses perform a hard decision decoding and a soft decision decoding;  [0092] Referring to FIG. 4, in operation S410, the ECC decoding method may perform hard decision decoding of input data and generate hard decision-decoded data. 
[0093] In operation S420, the ECC decoding method may compare an error rate of the hard decision-decoded data and a target error rate. 
[0095] In operation S430, when the error rate of the hard decision-decoded data is higher than the target error rate, the ECC decoding method may perform the soft decision decoding of the input data and output the soft decision-decoded data. 
[0096] In operation S440, when the error rate of the hard decision-decoded data is lower than or equal to the target error rate, the ECC decoding method may output the hard decision-decoded data.

Regarding Claims 5, 6, 15, 16, Song discloses perform a soft decision decoding based on a read voltage,  [0010] Example embodiments may provide error control codes (ECC) decoders of memory devices and/or ECC decoding methods that may selectively apply hard decision decoding or soft decision decoding, reduce decoding times, and/or improve decoding performances. [0011] Example embodiments also may provide ECC decoders of memory devices and/or ECC decoding methods that may selectively apply hard decision decoding or soft decision decoding based on error rates of read data. [0012] Example embodiments also may provide ECC decoders of memory devices and/or ECC decoding methods that may control errors of data read from the memory devices by adjusting read voltages of the memory devices based on error rates of the read data.

Regarding Claims 8-10, 18-20, Song discloses store a history regarding a scan operation performed after the read voltage is searched; and perform a soft decision decoding on the values when there is no history;   
[0048] The error information may be at least one of parity check information and a bit error rate (BER). When the error information is the parity check information, the control unit 130 may check parity and generate the error rate. When the error information is the BER, the control unit 130 may compare the BER and a target BER.
[0077] The control unit 320 may generate an internal decoding control signal and an external decoding control signal based on the error information from the internal decoder 330. The control unit 320 may transmit the internal decoding control signal to the internal decoder 330, and may transmit the external decoding control signal to the external decoder 340. The external decoding control signal may, for example, be transmitted either directly to the external decoder 340 or optionally, through the internal decoder 330.
Regarding Claims 7, 17, Song discloses voltage distribution based on the values before decoding the values falls within a range; [0056] FIG. 2 is a graph illustrating an example of a first read scheme and a second read scheme of the memory cell array 10 of FIG. 1. [0057] Referring to FIG. 2, a horizontal axis may denote threshold voltages of memory cells, and a vertical axis may denote a number of the memory cells having the threshold voltages. [0058] The threshold voltages of the memory cells, not having uniform values due to a difference of an electric characteristic of each of the memory cells, may be distributed, and form distribution states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 16, 2022
Non-Final Rejection 20220812
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov